Citation Nr: 1038359	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right foot injury with degenerative changes and 
limitation of motion (right foot disability), currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, and 
from May 1971 to December 1987.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office (RO) 
which denied an increased rating for the Veteran's service-
connected right foot disability.  A January 2007 rating decision 
granted an increased, 30 percent, rating for the disability.  The 
Veteran continues to appeal for a higher rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's disability has been evaluated under Diagnostic Code 
5283 for malunion or nonunion of the tarsal or metatarsal bones, 
under which a 40 percent rating is warranted for actual loss of 
use of the foot; a 30 percent rating is warranted for severe 
symptoms; a 20 percent rating is warranted for moderately severe 
symptoms; and a 10 percent rating is warranted for moderate 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

The Veteran requests a 40 percent rating for the disability.  
Loss of use of a foot [for special monthly compensation purposes] 
exists where no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below the knee with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the actual 
remaining function of the foot, i.e., whether the acts of 
balance, propulsion, etc. could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63.  

The latest VA examination was conducted in August 2005.  The 
Veteran submitted a private treatment record dated in January 
2006 noting that there were "pretty dramatic changes" in the 
Veteran's post-traumatic arthritis of the right second 
metatarsophalangeal joint, and surgery was recommended.  

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Further development is necessary to address the severity of the 
Veteran's service- connected left foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate 
examination of his right foot.  Following a 
review of all of the relevant medical 
evidence in the claims file, the examiner 
should ascertain the severity of the 
Veteran's right foot disability.  
Consideration must be given to any residual 
musculoskeletal and neurological symptoms, 
and the effects of each on function.  The 
examiner should indicate whether the 
Veteran experiences functional losses due 
to limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination (to include during flare-ups 
or with repeated use).  The examiner should 
comment on whether no effective function of 
the right foot remains other than that 
which would be equally well served by an 
amputation stump with use of a suitable 
prosthetic appliance.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

